Title: Treasury Department Circular to the Collectors of the Customs, 25 June 1793
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department, June 25, 1793.
Sir,

It appears that the summary of the amount of Duties on Imposts and Tonnage which accrued within your district during the first Quarter of the present Year has not yet come to hand. The importance of Punctuality in this particular, was strongly indicated by my Letter of the 12th of October 1792. The delay embarrasses me, and is a cause of regret. I hope for your exertions to avoid a similar delay in future.
With great Consideration,   I am, Sir, your Obedient Servant,

A Hamilton

